Citation Nr: 1638919	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-21 651A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for vision problems, diagnosed as pseudotumor cerebri, pseudopapilledema, and dry eye.

(The claims addressed in an August 2016 Board hearing are the subject of a separate decision.) 



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A May 2015 Board decision, in pertinent part, denied the claim for service connection for vision problems as characterized on the Title Page.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted a Joint Motion for Partial Remand (JMPR) that vacated the Board's May 2015 denial of the claim for service connection for vision problems and remanded this claim to the Board for compliance with instructions provided in the JMPR.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The JMPR found that the criteria triggering the duty to provide the Veteran with a VA examination addressing the claim for service connection for the specified eye diagnoses were met under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, the AOJ will be directed below to arrange for such an examination. 

The JMPR also-noting that the Veteran asserted that she had received treatment from two different eye clinics on Cox Creek in Florence, Alabama, one identified by the Veteran as being the Walmart Vision Center-directed the Board to ask the Veteran to identify her optometry providers; provide the requisite authorizations to allow VA to obtain these private treatment records; and conduct reasonable efforts to secure any identified records that the Veteran provided authorization to obtain.  38 C.F.R. § 3.159 (2015).  In this regard, the post JMPR record reflects receipt in August 2016 of a release from the Veteran in August 2016 authorizing VA to obtain records from the Callahan Eye Clinic and the Walmart Vision Center in Florence Alabama, as well as reports from a May 2016 examination at a private eye clinic and an April 2010 examination at the Florence Eye Center.  As such, the AOJ will be directed to conduct the appropriate efforts to obtain any additional private eye clinic records that may be available.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and assist her in obtaining any additional private eye clinic treatment records she identifies, to include from the Callahan Eye Clinic and the Walmart Vision Center in Florence Alabama identified in the release from her received in August 2016.  All attempts to obtain any records must be documented in the claims file.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

2.  Arrange for a VA examination to address the claim for service connection for vision problems.  The electronic record should be made available and reviewed by the examiner.  The examination reports should note that this record was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion addressing the following:

Is at least as likely as not (i.e., probability of 50 percent) that pseudotumor cerebri, pseudopapilledema, and/or dry eye are etiologically related to service, including in-service subconjunctival hemorrhage and/or conjunctivitis?  

The Veteran's lay statements regarding her history should be fully considered and discussed when formulating any opinion.  The opinion should be supported by a clear rationale, and a discussion of the facts and medical principles involved.

3.  After completion of the above and any other indicated development, the AOJ should readjudicate the claim that has been remanded.  If this claim is denied, the AOJ should furnish the Veteran and her representative with an appropriate supplemental statement of the case that documents consideration of all the evidence of record.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




